DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 17 are objected to because of the following informalities:
Regarding claim 3, line 2, the underscore should be deleted.
Regarding claim 17, the claim should be dependent on claim 16 instead of claim 15.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2 recites the limitation "the proppant" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 9, 15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Valentyik (US 3,896,660) (hereinafter Valentyik).
Regarding claim 1, Valentyik teaches a method for determining a rate at which solid particles settle from a liquid in a slurry [measuring the settling rate of solids suspended in a liquid medium] (see Abstract), the method comprising:

(b) placing the slurry in an inner cavity of a vessel [vertical settling tube 12 for receiving suspension 14] (Col 3, lines 5-12, see Fig. 1);
(c) measuring a hydrostatic pressure of the slurry at a bottom of the inner cavity over a period of time after (b) [measuring hydrostatic pressure at pressure sensing port 18 located at a bottom of the tube 12; continuous recording] (Col 3, lines 13-23, Col 4, lines 1-15, 30-51, see Fig. 1); and
(d) determining a quantity of the solid particles that settle from the liquid as a function of time over the period of time using the hydrostatic pressure measurements from (c) [pressure sensing means senses change in hydrostatic pressure and provides an output signal which is indicative of the amount of solids still in suspension; output signal connected to recording device to obtain a continuous graph indicative of the settling rate of solids versus time; record entire history of settling solids from time of dispersion to time when solids are completely settled] (Col 2, lines 26-43, see Fig. 1).
Regarding claim 4, Valentyik as applied to claim 1 above teaches the claimed invention, in addition to wherein (c) comprises communicating each hydrostatic pressure measurement to a computing device [recorder 50]; and wherein (d) comprises calculating the quantity of the solid particles that settle from the liquid as a function of time over the period of time with the computing device [output graph indicative of the settling rate of the solid particles] (Col 4, lines 41-50, see Fig. 1).
Regarding claim 6, Valentyik as applied to claim 1 above teaches the claimed invention, in addition to wherein the hydrostatic pressure of the slurry at the bottom of 

Regarding claim 9, Valentyik teaches an apparatus for determining a settling rate of solid particles mixed with a liquid in a slurry [device for measuring the settling rate of solids suspended in a liquid medium] (see Abstract), the apparatus comprising:
a vessel [12] having an inner cavity configured to receive and hold the slurry [14], wherein the inner cavity has a bottom [vertical settling tube 12 for receiving suspension 14] (Col 3, lines 5-12, see Fig. 1); and
a first pressure transducer [48] coupled to the vessel and configured to measure a hydrostatic pressure of the slurry in the inner cavity at a first location adjacent the bottom of the inner cavity [measuring hydrostatic pressure at pressure sensing port 18 located at a bottom of the tube 12 with pressure transducer 48] (Col 3, lines 13-23, Col 4, lines 1-15, 30-51, see Fig. 1).
Regarding claim 15, Valentyik as applied to claim 9 above teaches the claimed invention, in addition to wherein the first pressure transducer is coupled to a sidewall of the vessel, wherein the sidewall extends vertically from a lower end of the vessel adjacent the bottom of the inner cavity to an upper end of the vessel [pressure transducer 8 coupled to multiple ports of the vessel, including a sidewall of the vessel] (see Fig. 1).
19, Valentyik as applied to claim 9 above teaches the claimed invention, in addition to further comprising a computing device [recorder 50] coupled to the first pressure transducer [48] and configured to receive and record the hydrostatic pressure measurements from the first pressure transducer [pressure transducer 48 is connected to a continuous recorder 50 for continuously recording hydrostatic pressure measurements] (Col 4, lines 42-50, see Fig. 1).
Regarding claim 20, Valentyik as applied to claim 19 above teaches the claimed invention, in addition to wherein the computing device is configured to determine a quantity of the solid particles that settles from the slurry as a function of time [output graph indicative of the settling rate of the solid particles] (Col 4, lines 41-50, see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Valentyik as applied to claim 1 above, and further in view of Bucsky et al. (US 4,287,757).
As best understood regarding claim 2, Valentyik as applied to claim 1 above teaches the claimed invention, except for wherein (a) comprises mixing the solid particles throughout the liquid such that a concentration of the particles throughout the liquid is substantially uniform. Bucsky teaches a method of sedimentation monitoring wherein solid particles and a liquid are evenly mixed into a slurry for sedimentation analysis (see Abstract). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Valentyik with Bucsky such that step (a) comprises mixing the solid particles throughout the liquid such that a concentration of the particles throughout the liquid is substantially uniform in order to remove particle distribution as a factor in analyzing the settling rate of the particles.

Claims 3, 7, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Valentyik as applied to claims 1, 6, 9, and 15 above.
Regarding claims 3 and 10, Valentyik as applied to claims 1 and 9 above teaches the claimed invention, in addition to wherein (c) comprises measuring the hydrostatic pressure of the slurry at the bottom of the inner cavity at a frequency [continuous recording]; and wherein (d) comprises determining the quantity of the solid particles that settles from the liquid between each pair of sequential hydrostatic pressure measurements from (c) over the period of time [continuous recording] (Col 3, lines 13-23, Col 4, lines 1-15, 30-51, see Fig. 1). Valentyik fails to teach wherein the frequency is at least 0.5 Hz. It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Valentyik to choose a desired sensor frequency, such as 0.5 Hz, based on factors such as the desired accuracy of the data to be measured. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 7 and 11, Valentyik as applied to claims 6 and 10 above teaches the claimed invention, in addition to wherein the measured hydrostatic pressures are between 0.0 and 2.0 psi (Col 4, lines 36-41) and wherein the first pressure transducer measures the hydrostatic pressures during the period of time (Col 4, lines 30-51). Valentyik fails to teach wherein the first pressure transducer measures the hydrostatic pressures to the nearest 0.001 psi during the period of time. It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Valentyik to choose a sensor resolution, such as to the nearest In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 12, Valentyik as applied to claim 9 above teaches the claimed invention, in addition to wherein the inner cavity has a height H measured vertically from the bottom. Valentyik fails to teach wherein the height H is less than 48.0 in. It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Valentyik to choose a desired height of the tank, such as less than 48.0 inches, based on factors such as the total volume of slurry that is to be measured.
Regarding claim 16, Valentyik as applied to claim 15 above teaches the claimed invention, except for further comprising a second pressure transducer coupled to the sidewall of the vessel and vertically positioned above the first pressure transducer, wherein the second pressure transducer is configured to measure the hydrostatic pressure of the slurry in the inner cavity at a second location vertically spaced above the first location. Valentyik teaches a single pressure transducer that is coupled to a plurality of locations along the vessel, including positions that are vertically spaced above each other [18, 20, 22, 24] (see Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Valentyik to further comprise a second pressure transducer coupled to one of the ports [such as 20], and thus to the sidewall of the vessel and vertically positioned above the first pressure transducer, wherein the second pressure transducer is configured to measure the hydrostatic pressure of the slurry in the inner cavity at a second location vertically 
Regarding claim 17, Valentyik as applied to claim 16 above teaches the claimed invention, in addition to wherein the pressure transducer is configured to measure the hydrostatic pressure of the slurry at the location at a frequency [continuous recording] (Col 3, lines 13-23, Col 4, lines 1-15, 30-51, see Fig. 1). Valentyik fails to teach wherein the second pressure transducer is configured to measure the hydrostatic pressure at a frequency of at least 0.5 Hz. It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Valentyik to choose a desired sensor frequency for the second pressure transducer, such as 0.5 Hz, based on factors such as the desired accuracy of the data to be measured. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 18, Valentyik as applied to claim 16 above teaches the claimed invention, in addition to wherein the measured hydrostatic pressures are between 0.0 and 5.0 psi (Col 4, lines 36-41). Valentyik fails to teach wherein the second pressure transducer measures the hydrostatic pressures to the nearest 0.001 psi. It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Valentyik to choose a sensor resolution for the second pressure transducer, such as to the nearest 0.001 psi, based on factors such as the desired accuracy of the data to be measured. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Valentyik as applied to claims 1 and 9 above, and further in view of Zamora et al. (WO 2005/001441 A1) (hereinafter Zamora).
Regarding claims 5 and 13-14, Valentyik as applied to claims 1 and 9 above teaches the claimed invention, except for wherein the solid particles comprise a proppant including a sand, a treated sand, a ceramic material, or combinations thereof; and wherein the liquid of the slurry comprises a polymer gel, a viscoelastic surfactant, Xantham, a brine, a cross-linked borate fluid, a cross-linked gel, diesel, an oil, a foam, or combinations thereof. Zamora teaches wherein monitoring of particle settling in rotary drilling applications involving barite [a sand, a treated sand, a ceramic material, or combinations thereof] within drilling fluid [drilling fluids commonly comprising a viscoelastic surfactant, Xantham, a brine, diesel, an oil, a foam, or combinations thereof] is desirable for monitoring drilling stability (Para [0005-0008]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Valentyik with Zamora such that the solid particles comprise a proppant including a sand, a treated sand, a ceramic material, or combinations thereof and wherein the liquid of the slurry comprises a polymer gel, a viscoelastic surfactant, Xantham, a brine, a cross-linked borate fluid, a cross-linked gel, diesel, an oil, a foam, or combinations thereof, in order to perform sedimentation tests for rotary drilling applications.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, the primary reason for the indication of allowable subject matter is the inclusion of the limitations regarding the method steps of calculating a height from the hydrostatic pressure measurements and then calculating the quantity from the calculated heights, in combination with the rest of the limitations found in the claims from which it depends upon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2861